Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 15, 2018

                                        No. 04-18-00364-CV

                  IN THE INTEREST OF S.L.T., AND A.C.T., CHILDREN,

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 33615
                           Honorable Robert Cadena, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
August 27, 2018, that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).



                                                        _________________________________
                                                        Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court